Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The Office Action is in response to the application filed 08/02/2022. Claims 1-11 are presently pending and are presented for examination. 

Response to Arguments
Applicant's arguments, see pages 5-6, filed 08/02/2022, regarding the claim interpretation of claim 10 under 35 U.S.C. §112(f) have been fully considered but they are not persuasive. Applicant argues that the “drive mechanism to drive the vessel” does not fall under 112(f) for claim interpretation, on the grounds that the term “drive mechanism” should fall within the class of devices that take their names from the functions they perform, described in MPEP 2181(I)(A). This does not apply to the drive mechanism or the imaging device of claim 10. The drive mechanism might refer to a motor or device converting electrical power into motion, or it might refer to a wheel, or similar means of driving the vehicle forward. The imaging device might refer to a camera for capturing images, or it might refer to a display that produces images. Upon further reflection, the claim interpretation of the element “imaging device” has been withdrawn, due to the fact that the claim is worded without a function assigned to the means. However, the claim interpretation of “a drive mechanism for driving the vessel to move” still applies, due to the fact that it still meets the three prongs of 35 U.S.C. §112(f). Examiner respectfully reminds the applicant that overcoming the claim interpretation under 112(f) is not necessary in order to put the application in condition for allowance. 
Applicant’s arguments, see 6-12, filed 08/02/2022, with respect to the rejection(s) of claim(s) 1, 3-5, and 7-10 under 35 U.S.C. §103 in view of Emanuel et al. US 20110121068 A1 (“Emanuel”) in view of Kawano US 20140058556 A1 (“Kawano”) have been fully considered and are persuasive. In particular, the amendment to claims 1 and 10, “wherein the indicia are not of known position;” distinguishes the claimed invention from either Emanuel or Kawano, which teach away from this element. Other elements added to claims 1 and 10 are either not taught by Emanuel or Kawano, or contradict the teachings of Emanuel and Kawano, similar to the indicia being in unknown positions. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Holz US 20180306587 A1 (“Holz”).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a drive mechanism” in claim 10.
	Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
	If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 7, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Holz US 20180306587 A1 (“Holz”).
	Regarding Claim 1. Holz teaches a method for automatically moving a vessel along a desired path, the method comprising: 
	providing an irregular pattern of indicia remote from the vessel, wherein the indicia are not of known position (FIG. 7 shows a robot travelling along a path to navigate through an environment. Retroreflective markers placed in various locations in a warehouse provide the robot with signals (numeral 706) in which the robot may use light ranging and detection (LIDAR) unit that emits light to an area surrounding the robot, and markers positioned in the area surrounding the robot may reflect the light back for detection by a sensor of the robot [paragraph 88]. The robot can use simultaneous localization and mapping (SLAM) process to build a map of an unknown environment (e.g., a warehouse) using measurements provided by a sensor while the sensor provides measurements from different positions within the environment. An unknown environment means that the locations of the markers are not of known position, because nothing is known about the unknown environment); 
	imaging the indicia by an imaging device carried by the vessel (the computing system may receive measurements of markers arranged along a horizontal plane from a 2D laser scanner. The computing system may detect markers in the horizontal plane in each scan from the laser scanner. In other examples, the computing system may receive sensor data from other types of sensors coupled to a mobile robot, such as camera images, etc. [paragraph 126]);
	searching for common spatial patterns formed by the indicia by comparing the position and layout of the indicia as detected in successive frames imaged by the imaging device and thereby estimating the location and orientation of the vessel with respect to the indicia by
	creating a three-dimensional model of a constellation formed by the indicia in the successive frames images by the imaging device (A system in which a robot can use simultaneous localization and mapping (SLAM) process to build a map of an unknown environment (e.g., a warehouse) using measurements provided by a sensor while the sensor provides measurements from different positions within the environment. SLAM may involve marker detection, data association, pose estimation, and pose/marker refinement, and can be performed in either two-dimensions (2D) or three-dimensions (3D) using a variety of sensor data, such as laser scans of the environment. While performing SLAM, the computing system may develop a map that specifies positions of detected markers that can be used by robots and other vehicles (autonomous or manual) deployed in the environment [paragraph 28]. A map is a form of model, and a map of a three-dimensional environment is a three-dimensional model. FIGS. 7 and 8 both show constellations formed by the markers captured by the sensors at 702 of FIG. 7 and 802 of FIG. 8. The markers labeled at 704 and 804 of their respective figures in particular read on the idea of constellations formed by the indicia. Note that SLAM is a common method of localizing a robot, so the robot is able to use this information to estimate the location and orientation of the robot with respect to the indicia), and
	mapping the common spatial patterns formed by the indicia imaged by the imaging device to the three-dimensional model (A computing system may also determine the pose of the robot as the robot navigates using the map of markers. The computing system may match detected markers with markers in the map to determine the robot's position and orientation. For example, the locations of obstacles at numeral 710 may also be mapped [paragraph 90]. These obstacles, shown in FIG. 7, are shown to be outlined by the patterns of markers at numeral 704, meaning that a square obstacle with four markers positioned at each corner can be added to the map. 
While Holz is not explicit about these obstacles forming patterns, the common spatial patterns between the markers are used to form the obstacles in the robot map. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the computer system to recognize these obstacles as patterns of indicia, thereby forming a robot that can map the common spatial patterns formed by a group of indicia captured by an imaging device to the three-dimensional model, wherein the map is a three-dimensional model).
	The modification of Holz alows driving the vessel in dependence on the estimated location and orientation in order to cause the vessel to move along the path (The robot may make movements 708 to navigate within the environment while avoiding the obstacles based on the estimated pose and the predetermined locations of the obstacles [paragraph 90]. The computing system may determine an aligned map that depicts the positions of markers relative to physical features in the environment. Accordingly, robots may use the aligned map to determine paths and avoid obstacles during navigation [FIG. 12A, paragraph 146]).
	Regarding Claim 4. Holz teaches a method as claimed in claim 1.
	Holz also teaches:
	wherein the step of estimating the location of the vessel comprises: 
	receiving by means of the imaging device carried by the vessel a series of images of the environment captured by that imaging device; 
	detecting in the images captured by that imaging device the representation of each of a plurality of indicia located in the environment; and 
	forming the said estimate of the position of the vessel by comparing the locations of representations of the indicia in images captured at different times (A pre-mapping system may be used for a number of different applications. In some examples, a map of a warehouse (e.g., a geometric map containing walls and other infrastructure such as racks) may be generated and compared to an existing CAD model of the space [paragraph 81]. FIG. 8 shows a robot associating detections with mapped landmarks, according to an example embodiment. Detected signals 806 from candidate landmarks 812 may be received by one or more sensors 802 of a robot 800. The signals may be indicative of locations of the candidate landmarks in relation to the robot. The candidate landmarks may be transformed to align with mapped landmarks 804. Associations 814 may be formed between the candidate landmarks and the mapped landmarks that result in a minimal distance between the transformed candidate landmarks and the mapped landmarks. For example, the associations 814 may be formed using a least means squared method such as an iterative closest point (ICP) method. The candidate landmarks may be translated and rotated based on the associations 814 between the candidate landmarks and the mapped landmarks. Landmarks represent detectable features in the environment that can be used for position and orientation reference [paragraph 26]).
	Regarding Claim 5. Holz teaches a method as claimed in claim 1.
	Holz also teaches:
	wherein the step of estimating the orientation of the vessel comprises: 
	receiving by means of the imaging device carried by the vessel a series of images of the environment captured by that imaging device; 
	detecting in the images captured by that imaging device the representation of each of a plurality of indicia located in the environment; and 
	forming the said estimate of the orientation of the vessel by comparing the locations of representations of the indicia in images captured at different times (A pre-mapping system may be used for a number of different applications. In some examples, a map of a warehouse (e.g., a geometric map containing walls and other infrastructure such as racks) may be generated and compared to an existing CAD model of the space [paragraph 81]. FIG. 8 shows a robot associating detections with mapped landmarks, according to an example embodiment. Detected signals 806 from candidate landmarks 812 may be received by one or more sensors 802 of a robot 800. The signals may be indicative of locations of the candidate landmarks in relation to the robot. The candidate landmarks may be transformed to align with mapped landmarks 804. Associations 814 may be formed between the candidate landmarks and the mapped landmarks that result in a minimal distance between the transformed candidate landmarks and the mapped landmarks. For example, the associations 814 may be formed using a least means squared method such as an iterative closest point (ICP) method. The candidate landmarks may be translated and rotated based on the associations 814 between the candidate landmarks and the mapped landmarks. Landmarks represent detectable features in the environment that can be used for position and orientation reference [paragraph 26]).
	Regarding Claim 7. Holz teaches a method as claimed in claim 1. 
	Holz also teaches:
	wherein the indicia are retroreflective (the markers can be retroreflective markers [paragraph 26, Claim 2]).
	Regarding Claim 10. Holz teaches Apparatus for automatically moving a vessel along a desired path, the apparatus comprising: 
	a drive mechanism for driving the vessel to move (Hardware of the robot can include servo drives and/or motors); 
	an irregular pattern of indicia remote from the vessel, wherein the indicia are not of known position (FIG. 7 shows a robot travelling along a path to navigate through an environment. Retroreflective markers placed in various locations in a warehouse provide the robot with signals (numeral 706) in which the robot may use light ranging and detection (LIDAR) unit that emits light to an area surrounding the robot, and markers positioned in the area surrounding the robot may reflect the light back for detection by a sensor of the robot [paragraph 88]. The robot can use simultaneous localization and mapping (SLAM) process to build a map of an unknown environment (e.g., a warehouse) using measurements provided by a sensor while the sensor provides measurements from different positions within the environment. An unknown environment means that the locations of the markers are not of known position, because nothing is known about the unknown environment); 
	an imaging device carried by the vessel (the computing system may receive measurements of markers arranged along a horizontal plane from a 2D laser scanner. The computing system may detect markers in the horizontal plane in each scan from the laser scanner. In other examples, the computing system may receive sensor data from other types of sensors coupled to a mobile robot, such as camera images, etc. [paragraph 126]); 
	one or more processors configured to: 
	(i) receive images sensed by the imaging device and search for common spatial patterns formed by the indicia by comparing the position and layout of the indicia as detected in successive frames of the received images and thereby estimate the location and orientation of the vessel with respect to the indicia by
	creating a three-dimensional model of a constellation formed by the indicia in the successive frames of the received images (A system in which a robot can use simultaneous localization and mapping (SLAM) process to build a map of an unknown environment (e.g., a warehouse) using measurements provided by a sensor while the sensor provides measurements from different positions within the environment. SLAM may involve marker detection, data association, pose estimation, and pose/marker refinement, and can be performed in either two-dimensions (2D) or three-dimensions (3D) using a variety of sensor data, such as laser scans of the environment. While performing SLAM, the computing system may develop a map that specifies positions of detected markers that can be used by robots and other vehicles (autonomous or manual) deployed in the environment [paragraph 28]. A map is a form of model, and a map of a three-dimensional environment is a three-dimensional model. FIGS. 7 and 8 both show constellations formed by the markers captured by the sensors at 702 of FIG. 7 and 802 of FIG. 8. The markers labeled at 704 and 804 of their respective figures in particular read on the idea of constellations formed by the indicia. Note that SLAM is a common method of localizing a robot, so the robot is able to use this information to estimate the location and orientation of the robot with respect to the indicia), and 
	mapping the common spatial patterns formed by the indicia imaged by the imaging device to the three-dimensional model (A computing system may also determine the pose of the robot as the robot navigates using the map of markers. The computing system may match detected markers with markers in the map to determine the robot's position and orientation. For example, the locations of obstacles at numeral 710 may also be mapped [paragraph 90]. These obstacles, shown in FIG. 7, are shown to be outlined by the patterns of markers at numeral 704, meaning that a square obstacle with four markers positioned at each corner can be added to the map. This reads on a robot mapping the common spatial patterns formed by a group of indicia captured by an imaging device to the three-dimensional model, wherein the map is a three-dimensional model); and
	(ii) cause the drive mechanism to drive the vessel in dependence on the estimated location and orientation so as to cause the vessel to move along the path (The robot may make movements 708 to navigate within the environment while avoiding the obstacles based on the estimated pose and the predetermined locations of the obstacles [paragraph 90]. The computing system may determine an aligned map that depicts the positions of markers relative to physical features in the environment. Accordingly, robots may use the aligned map to determine paths and avoid obstacles during navigation [FIG. 12A, paragraph 146]).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Holz US 20180306587 A1 (“Holz”) as applied to claim 1 above, and further in view of Gurosik US 20060034651 A1 (“Gurosik”).
	Regarding Claim 2. Holz teaches a method as claimed in claim 1.
	Holz also teaches:
	the method comprises moving the vessel in dependence on the estimated location (the system includes an offboard planner that may include a roadmap planner such that the offboard planner and/or roadmap planner may generate one or more asynchronous paths for a robotic device to follow in an environment [paragraph 37]).
	Holz does not teach:
	wherein the vessel comprises a first coupling capable of mating with a second coupling by engaging with the second coupling along a mating direction and with the first and second couplings mutually orientated in a mating configuration, and the method comprises moving the vessel so as to cause the first coupling to approach the second coupling along the mating direction and orientating the vessel in dependence on the estimated orientation so as to cause the first coupling to mate with the second coupling.
	However, Gurosik teaches:
	wherein the vessel comprises a first coupling capable of mating with a second coupling by engaging with the second coupling along a mating direction and with the first and second couplings mutually orientated in a mating configuration, and the method comprises moving the vessel so as to cause the first coupling to approach the second coupling along the mating direction and orientating the vessel in dependence on the estimated orientation so as to cause the first coupling to mate with the second coupling (”A coupling apparatus, comprising a first coupling element having a first end and a second end, including: (i) a mating surface positioned between the first coupling element first end and the first coupling element second end; (ii) a wedging surface positioned on the first end of the first coupling element; (iii) an engagement surface positioned on the second end of the first coupling element; and (iv) at least one alignment orifice; and a second coupling element having a first end and a second end adapted to releasably attach to the first coupling element [Claim 1].” To operate this invention, as shown in FIGS. 6 and 7, the first coupling element is placed or positioned immediately adjacent to the second coupling element and [paragraph 36]. As the first coupling element is moved toward the second coupling element, the alignment members begin to move through the alignment orifices and, due to the angular positioning of the alignment members, the first coupling element first end begins to move towards the second coupling element first end. This invention is intended to be used for attaching a heavy object or machinery to a locomotive force, such as a vehicle [paragraph 7]. FIG. 7 shows how the first coupling element engages with the second coupling element to couple a vehicle to a piece of equipment, wherein the vehicle provides locomotive force and the piece of equipment requires transport [paragraph 40]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of Holz with wherein the vessel comprises a first coupling capable of mating with a second coupling by engaging with the second coupling along a mating direction and with the first and second couplings mutually orientated in a mating configuration, and the method comprises moving the vessel so as to cause the first coupling to approach the second coupling along the mating direction and orientating the vessel in dependence on the estimated orientation so as to cause the first coupling to mate with the second coupling as taught by Gurosik so that the vessel can connect to a load vehicle and pull it towards a destination.

Claims 3, and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Holz US 20180306587 A1 (“Holz”) as applied to claim 1 above, and further in view of Emanuel et al. US 20110121068 A1 (“Emanuel”).
	Regarding Claim 3. Holz teaches a method as claimed in claim 1.
	Holz does not teach:
	wherein the indicia are located above the vessel.
	However, Emanuel teaches:
	wherein the indicia are located above the vessel (FIG. 1 shows the markers positioned on the ceiling, high above the vehicle or vehicles).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed modify the method of Holz with wherein the indicia are located above the vessel as taught by Emanuel so as to allow the system to rely purely on overhead markers, which are unlikely to be moved or obstructed by people and objects moving about the workspace.
	Regarding Claim 8. Holz teaches a method as claimed in claim 1.
	Holz does not teach:
	wherein the indicia are substantially identical.
	However, Emanuel teaches:
	wherein the indicia are substantially identical (the markers commonly share uniform dimensions [paragraph 86]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed modify the method of Holz with wherein the indicia are substantially identical as taught by Emanuel for the convenience not having to use multiple different types of markers, which is implied by Holz but not expressly taught. 
	Regarding Claim 9. Holz teaches a method as claimed in claim 1.
	Holz does not teach:
	wherein the indicia are located on a downwards-facing surface of the environment.
	However, Emanuel teaches:
	wherein the indicia are located on a downwards-facing surface of the environment (FIG. 1 shows the markers positioned on the ceiling, high above the vehicle or vehicles, facing downward towards the surface of a workspace).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed modify the method of Holz with wherein the indicia are located on a downwards-facing surface of the environment as taught by Emanuel so as to allow the system to rely purely on overhead markers, which are unlikely to be moved or obstructed by people and objects moving about the workspace.

Claims 6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Holz US 20180306587 A1 (“Holz”) as applied to claims 4 and 5 above, and further in view of Evans et al. US 5051906 A (“Evans”).
	Regarding Claim 6. Holz teaches a method as claimed in claim 5.
	Holz does not teach:
	comprising detecting the representation of each of the indicia in the series of images as a relatively high brightness region of the image.
	However, Evans teaches:
	comprising detecting the representation of each of the indicia in the series of images as a relatively high brightness region of the image (A method of mobile robot navigation employing retroreflective ceiling features. To reduce the overall processing time, when searching for and identifying the edges of the retroreflective ceiling feature it is important to examine as few pixels as possible. This search operation uses an image threshold or a camera aperture setting which causes the retroreflective ceiling feature to appear as a bright line embedded within a dark background. A binary threshold technique may then be utilized to identify bright, illuminated pixels from dark pixels [Column 4, lines 58-65]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of Holz with comprising detecting the representation of each of the indicia in the series of images as a relatively high brightness region of the image as taught by Evans so as to reduce the overall processing time of searching for markers.
	Regarding Claim 11. Holz teaches a method as claimed in claim 4.
	Holz does not teach:
	comprising detecting the representation of each of the indicia in the series of images as a relatively high brightness region of the image.
	However, Evans teaches:
	comprising detecting the representation of each of the indicia in the series of images as a relatively high brightness region of the image (A method of mobile robot navigation employing retroreflective ceiling features. To reduce the overall processing time, when searching for and identifying the edges of the retroreflective ceiling feature it is important to examine as few pixels as possible. This search operation uses an image threshold or a camera aperture setting which causes the retroreflective ceiling feature to appear as a bright line embedded within a dark background. A binary threshold technique may then be utilized to identify bright, illuminated pixels from dark pixels [Column 4, lines 58-65]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of Holz  with comprising detecting the representation of each of the indicia in the series of images as a relatively high brightness region of the image as taught by Evans so as to reduce the overall processing time of searching for markers.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON G CAIN whose telephone number is (571)272-7009. The examiner can normally be reached Monday: 7:30am - 4:30pm EST to Friday 7:30pm - 4:30am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (517)272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.G.C./Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664